         Case 1:19-cr-00144-AKH Document 182 Filed 02/23/21 Page 1 of 3

Christine H. Chung PLLC



February 23, 2021

VIA ECF

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
500 Pearl Street, Room 1050
New York, New York 10007

                      Re:    United States v. Victor Mones Coro
                             S4 19 Cr. 144 (AKH)

Dear Judge Hellerstein:

This letter sets forth the objections of Mr. Mones to the Second Amended PSR filed February 23,
2021, in anticipation of the sentencing hearing scheduled to take place on March 8, 2021. Mr.
Mones pled guilty without an agreement, and therefore executed no appeals waiver. We write to
ensure these objections are a part of the record because the preparation and filing of the PSR on
an expedited basis, as ordered by the Court at the request of the defense, did not include the
issuance of an initial PSR.

 Section or
                                                Objection
Paragraph
“Overview” The government has never accused Mr. Mones of facilitating any illegal conduct
  section   other than sanctions evasion and thus he objects to the lengthy recitals of narcotics
            trafficking, money laundering, of other misconduct of others, including about
            individuals he does not know and before he had ever met his co-defendants.
   8 xiv    The Guidelines range was not “stipulated.”
     10     The SENTRY system report is incorrect as Mr. Mones completed the three
            programs “Money Smart,” “Enhanced Vocabulary,” and “The Solar System.”
   10(a)    Either full or partial lockdowns have continued past June 2020 until today.
     13     Mr. Mones is wrongly singled out for “operating” the scheme.
   14-15    Mr. Mones objects to any implication that he aided or knew of any narcotics
            trafficking or money laundering activity on the part of the OFAC designees or any
            other person referenced in these paragraphs. Mr. Mones did not even know
            AISSAMI MADDAH or LOPEZ BELLO until after 2010, although paragraph
            14(b) makes reference to Colombians and Venezuelans who allegedly trafficked
            drugs before March 2010 and whom Mr. Mones did not know.
     16     Mr. Mones did not know what if any business LOPEZ BELLO was conducting
            with the Russian government.
     17     “Late-2018” is incorrect; among other evidence, a call consensually recorded on
            July 26, 2018 makes clear that MARIN and LEON MAAL had already done a
          Case 1:19-cr-00144-AKH Document 182 Filed 02/23/21 Page 2 of 3

Honorable Alvin K. Hellerstein                                                   February 23, 2021


Section or
                                                     Objection
Paragraph
              million dollars’ worth of business in the two years prior to that date, without Mr.
              Mones’ participation. LEON MAAL had two companies of his own, not one.
              Pilots ORSINI QUINTERO and QUINTAVALLE YRADY were independent
              contractors with their own companies.
     18       Mr. Mones had no intention of helping the Maduro regime.
     19       Mr. Mones did not know AISSAMI MADDAH until 2013 or 2014, and he had no
              intention of promoting any political aims of AISSAMI MADDAH.
     20       Mr. Mones had no intention of promoting any political aims of AISSAMI
              MADDAH.
     21       Mr. Mones did not facilitate any corrupt or criminal activities of AISSAMI
              MADDAH or LOPEZ BELLO other than their sanctions evasion.
     26       The government has agreed, in correspondence previously submitted to the Court,
              that Mr. Mones never executed any illegal transfer of bulk cash from Venezuela to
              the U.S. In a letter to the USPO dated February 11, 2021, the government stated
              that “The Government does not believe that the transfer discussed on the January
              2018 call was ever executed.”
     27       This paragraph is misleading because it omits that LEON MAAL vows, in the same
              call, just after the exchange the PSR quotes, to cut Mr. Mones out of the planned
              transaction so that he makes no money. When MARIN says “the fucker [i.e., Mr.
              Mones] is going to make money for himself,” LEON MAAL interjects, “I’m going
              to make it so that won’t happen.”
     29       The debt was owed by AISSAMI MADDAH, not LOPEZ BELLO.
     32       The portion of the paragraph about the messages in late January is misleading
              because it omits that RAMIREZ CAMACHO cancelled his request to Mr. Mones.
              Mr. Mones never arranged any flight taken by AISSAMI MADDAH to RUSSIA.
     34       The referenced cash was transported by Journey Aviation, with LEON MAAL’s
              knowledge, and was declared.
     37       The text on June 17, 2018 was an exchange of Father’s Day greetings and had
              nothing to do with a political appointment that RAMIREZ CAMACHO received
              days later. Mr. Mones had no interest in Sunacrip or any intention to promote any
              aim of the Venezuelan government.
     39       The practice described in this paragraph only persisted until mid-2018, by which
              time LEON MAAL and MARIN were serving AISSAMI MADDAH nearly
              exclusively, and arranging pilots for those flights, without Mr. Mones’
              participation.
     43       Mr. Mones has objected to the application of the leadership enhancement for the
              reasons stated in his opening sentencing memorandum, filed on February 20, 2021.
              The PSR provides no substantiation of five or more “knowing” participants, among
              other things. It elsewhere states that ACS employees were, in fact, unknowing.
              PSR ¶ 24. There is no allegation of the “structuring” of funds transfers in this case.
     46       MARIN was arrested in September 2020, not 2019.
     50       The call was not from a co-defendant; it was from MARIN who at the time was
              the government’s Confidential Source.
     58       See objection above to Paragraph 43.


                                                 2
         Case 1:19-cr-00144-AKH Document 182 Filed 02/23/21 Page 3 of 3

Honorable Alvin K. Hellerstein                                           February 23, 2021


Section or
                                                  Objection
Paragraph
    60     Because of his objection to the four-level role enhancement, Mr. Mones believes
           the correct adjusted offense level is 27.
    64     Because of his objection to the four-level role enhancement, Mr. Mones believes
           the correct total offense level is 23.
    72     Mr. Mones’ mother is now aged 81.
    76     The current ages of Mr. Mones wife and daughters are: Radmil (Milly)-57,
           Estefania-28, Lorein-21.
    79     Mr. Mones has not received any family or social visit at the MCC since February
           2020, because of the COVID-19 pandemic and the MCC prohibition since that
           time on social visits.
   105     Mr. Mones furnished tax returns for the years 2015 to 2019 inclusive.
   108     Because of his objection to the four-level role enhancement, Mr. Mones believes
           the correct total offense level is 23.

Any objections to the findings and recommendations of the Addenda have been made as part of
the sentencing submissions filed by Mr. Mones on February 20, 2021.

Respectfully,



Christine H. Chung                           Samidh Guha
CHRISTINE H. CHUNG PLLC                      George M. Barchini
14 Murray Street, #236                       PERRY GUHA LLP
New York, NY 10007                           35 East 62nd Street
Telephone: (917) 685-0423                    New York, NY 10065
christine@thechunglawoffice.com              Telephone: (917) 674-5383
                                             sguha@perryguha.com
                                             gbarchini@perryguha.com

cc:    Ashley Geiser, U.S.P.O.




                                            3
